Case 2:20-cv-00014-JPJ-PMS Document 54 Filed 01/19/21 Page1of4 Pageid#: 347

CLERK'S OFFICE U.S. DIST. COURT
AT ABINGDON, VA
IN THE UNITED STATES DISTRICT COURT FILED

FOR THE WESTERN DISTRICT OF VIRGINIA JAN 19 2021

3 "O. i CLERK
Eee

Case No. 2:20cev14

MELINDA SCOTT,
PLAINTIFF,

Ni

WISE COUNTY DEPT.
of SOCIAL SERVICES,

et al

DEFENDANTS.

ee

PLAINTIFF’S REPLY
TO DEFENDANT’S MOTION TO SHOW CAUSE

COMES NOM, the Plaintiff, and responds to Defendant’s Motion to Show Cause.

(a) Motion to Show Cause improper. Defendant Moon has filed a Motion to Show Cause in
reference to Plaintiff's Complaint. The Motion for Show Cause is improperly filed before
this court because the Plaintiff has not violated any court order for which she would need to
explain herself. There is no legal basis for asking for a Plaintiff to explain the merits of their
Complaint using a Motion to Show Cause. A complaint that makes allegations in good faith
need not explain itself until the time for presenting exhibits in a hearing or trial, and even
then, only after the opportunity for discovery. This court ordered that the Plaintiff would be
given an opportunity to present her evidence in a hearing (Docket No.19 ). The hearing is the
proper place to present exhibits. Defendant Moon, by counsel, is attempting to proceed by
color of law, demanding things from the Plaintiff that have no legal basis.

1of4

Plaintiff's Reply to Defendant’s Motion to Show Cause
2:20cv14

 
(e) Pro-se form signed with certification. A pro-se litigant signs a Complaint with the

Case 2:20-cv-00014-JPJ-PMS Document 54 Filed 01/19/21 Page 2of4 Pageid#: 348

(b) Defendant’s counsel lacks standing. Further, the Defendant’s counsel is not a judge of the
court. Defendant seeks to demand information that the Plaintiff would otherwise present
before a judge at a hearing. Defendant Moon’s counsel lacks standing to demand this
information from the Plaintiff in the manner that he has.

(c) Motion to Show Cause an Improper request. Defendant’s Motion to Show Cause is a
disguised request for production of documents. There is a standing entry of Default before
this court. The Plaintiff is not required to produce documents, answer interrogatories, or
requests for admissions from the Defendant-This-court particularly stated that “(] the
defendant Joshua Moon is not entitled to present any defense in the case nor is he entitled to
any further notice.” (docket no. 19).

(d) Entrapment. Ironically, Defendant Moon has refused to engage in discovery up until this
point (docket no. 41) yet Defendant Moon now states in this present motion that the Plaintiff
should produce “evidence” (2). Defendant Moon, by counsel, undermines his own argument
by quoting the fact that Rule 11 states that the Plaintiff first must be given an “reasonable
opportunity for further investigation or discovery” (4). Defendant Moon, by counsel, is
trying to go around the rules under color of law to demand from the Plaintiff exhibits and

documents whilst refusing to participate in discovery first.

 

following understanding: “I certify to the best of my knowledge, information, and belief that
this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing
law or by anonfrivolous argument for extending, modifying, or reversing existing law; (3)

the factual contentions have evidentiary support or, if specifically so identified, will likely

2 of 4
Plaintiff's Reply to Defendant’s Motion to Show Cause
2:20cv14
 

Case 2:20-cv-00014-JPJ-PMS Document 54 Filed 01/19/21 Page 3of4 Pageid#: 349

have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11.” If the Plaintiff
signed the pro-se form, all elements of this certification were already attested to upon her
signing of the form.

(f) Defendant’s redundant claims about the merit of Plaintiff's filings. The Plaintiff has
given ample case law to support her legal arguments in each of her responses, replies and
motions (docket no. 29, 40, 42, 43, 47). Defendant Moon’s continued assertions that the
Plaintiff's case is frivolous or-without merit is-false. -

(g) Issues of seryice. The Plaintiff has adequately stated multiple times in her responses, replies
and Motions why she served Defendant Moon at his business address (docket no. 41 & 47).
Additionally, Defendant’s Moon transient nature, as well as his mother’s involvement in
KiwiFarms.net, makes serving him at this Florida residence problematic. It would be unlikely
that his mother would hand over the Summons and Complaint to Defendant Moon, due to a
conflict of interest on her part. In order to meet the time deadlines required by the rules, the
Plaintiff elected to serve Defendant Moon at his publicly published business address. In
doing so Plaintiff met the time deadline imposed by the rules for serving the Summons and
Complaint. This prevented having to re-file the case and use up more of everybody’s time.

(h) Defendant’s Motion to Show Cause a challenge on this court’s competency and

 

authority. Defendant, by counsel, seeks to question the competency of this court’s ability to
read and assess her Complaint. The judges of this court have already reviewed the Plaintiff's
Complaint and deemed an entry of Default was justified after a “review of the record”

(docket no. 19).

3 0f4
Plaintiff's Reply to Defendant’s Motion to Show Cause
2:20cv14
 

Case 2:20-cv-00014-JPJ-PMS Document 54 Filed 01/19/21 Page 4of4 Pageid#: 350

WHEREFORE, this court should deny Defendant’s Motion to Show Cause and allocate these
matters to a hearing where the Plaintiff can present her evidence, as originally ordered on

November 16, 2020,.

RESPECTFULLY SUBMITTED,

    

inda Scott, pro-se nk
PO BOX 1133-2014PMB87

Richmond, VA 23218

mscottw@gmu.edu

540-692-2342

CERTIFICATE OF SERVICE
[hereby certify that I have both mailed a copy of this PLAINTIFF’S REPLY TO DEFENDANT’S
MOTION TO SHOW CAUSE to the Defendant, by counsel, to Matthew D. Hardin, VSB #87482
1725 I Street NW, Suite 300 Washington, DC 20006 and at matthewdhardin@gmail.com on this
14th day of JAN., 2021.

 

Melinda Scott, pro-se

PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu
540-692-2342

4of4
Plaintiff's Reply to Defendant’s Motion to Show Cause
2:20cv14
